Citation Nr: 0622045	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to an initial evaluation for anosmia, in 
excess of 10 percent from December 13, 1995, and compensable 
from January 12, 1999.

3.  Entitlement to an initial evaluation for hypogeusia, in 
excess of 10 percent from December 13, 1995, and compensable 
from January 12, 1999.

4.  Entitlement to an initial evaluation for orthostatic 
hypotension, in excess of 10 percent from December 13, 1995, 
and in excess of 30 percent from June 13, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1974 and from November 1990 to October 1991.  He served in 
the Southwest Asia theater of operations during the Persian 
Gulf War during his second tour of duty from 1990 to 1991. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), that implemented a November 2001 Board 
decision.  The rating decision granted service connection for 
anosmia, with an initial evaluation of 10 percent from 
December 13, 1995, and zero percent from January 12, 1999; 
service connection for hypogeusia, with an initial evaluation 
of 10 percent from December 13, 1995, and zero percent from 
January 12, 1999; and service connection for orthostatic 
hypotension, with an initial evaluation of 10 percent from 
December 13, 1995, and 30 percent from June 13, 2002.  

In addition, the case is before the Board on appeal from a 
July 2004 rating decision that denied service connection for 
a right knee condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims require additional development.  
Information from the Social Security Administration (SSA) 
indicates that the veteran receives SSA benefits for a 
disability that had its onset in January 2005.  

In correspondence dated in October 2002 and January 2003, the 
veteran asserted that the service-connected disabilities on 
appeal were making it nearly impossible for him to continue 
working.  Correspondence from the veteran's ex-employer, 
dated in April 2005, provides that the veteran had not worked 
since January 2005, due to medical conditions the veteran 
linked to his Persian Gulf service.  Together, this 
correspondence suggests that the condition or conditions for 
which the veteran receives SSA benefits consist of his 
service-connected anosmia, hypogeusia and orthostatic 
hypotension, and possibly his non-service-connected right 
knee condition.  It is not clear why the veteran receives SSA 
benefits as the veteran's claims file does not contain any 
actual SSA determination, or any medical or employment 
records considered by SSA, or that there are any additional 
evaluations that SSA may have performed.  

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted the duty to assist to include 
requesting information and records from the SSA which were 
relied upon in any disability determination.  Hayes v. Brown, 
9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from SSA, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In 
addition, there are heightened obligations to assure that the 
record is complete with respect to Federal Government 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of 
all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determinations.  

2.  The veteran is also asked to supply 
any penitent records regarding his 
medical retirement from the Eudora School 
District apparently in 2005.  

3.  Then, in light of the evidence 
obtained pursuant to the requested 
development, readjudicate each of the 
issues on appeal, as noted on the tile 
page of this remand.  If any issue 
remains denied, the veteran and his 
representative should be furnished a 
SSOC.  They should be afforded the 
appropriate period of time within which 
to respond thereto, at their option, as 
provided by governing regulation.  Then, 
if otherwise in order, the case should be 
returned to the Board after compliance 
with all requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


